Title: From George Washington to William Livingston, 9 June 1781
From: Washington, George
To: Livingston, William


                        
                            Dear Sir
                            Head Quarters New Windsor June 9th 1781
                        
                        I am honored with your Excellency’s favor of the 1st Instant. Upon examining the state of Ammunition, with
                            reference to the proposed operations, it is found impossible to furnish more than fifteen Thousand Musket Cartridges for
                            the Use of the State of New Jersey; especially at a time, when, we are obliged to sollicit a loan of Powder from the
                            Eastern States, and when, the supply of lead in possession of the Public, is very incompetent to our wants. 
                        It is unnecessary to mention to your Excellency that the strictest oeconomy should be enforced in the
                            distribution & expenditure of so essential an Article. With great respect & esteem I am Your Excellency’s
                            Most obedt Hble Servt

                        
                            Go: Washington 
                        
                        
                            P.S. An Order for the Cartridges is enclosed.
                        

                    